ORDER
PER CURIAM.
Appellants, Gregg A. Sandford, Jr. (“Father”) and Gabrial Daniel Kauffman (“Child”), by their next friend, Gregg A. Sanford, Sr., appeal from the judgment entered by the Circuit Court of St. Charles County granting respondent, Kristy E. Kauffman (“Mother”), sole legal custody of Child, granting Mother and Father joint physical custody of Child, and ordering Father to pay Mother $278 per month in child support until January 7, 2005 when the amount becomes $270 per month. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.